DETAILED ACTION
	This is the first office action in response to U.S. application 16/624,693. Claim 15 is cancelled and claims 1-14 and 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the boxes used within the control diagrams are blank and should have descriptions to show what each box represents.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claims 1-14 and 16 objected to because of the following informalities: 
Claims 1-15 appear to be a literal translation into English from a foreign document and are replete with translation errors, for example: the use of “abstractness”, “visual conspicuousness”, and “made more concrete”. These seem to point to the transparency of the object on the display but this is not the common definition of these words.
Claim 1 is a method claim and examiner suggests rewording the limitations from “wherein” statements to action statements so that it’s a positively recited method step, for example: change “wherein, if the relevance exceeds an intervention threshold T2, an assistance system intervenes” to read as “if the relevance exceeds an intervention threshold T2, intervening”
Claims 1-15 use the terms threshold T1 and threshold T2. T1 and T2 should be in parentheses.
Claim 1 uses the limitation “the relevance” in the second paragraph, this should be read as “a relevance” with any subsequent relevance being read as “the relevance”
Claim 13 uses the limitation “one and the same object” which should be read as “the object”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “numerous sensor systems” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 12 is dependent on, cites “a sensor system” which is singular. Claim 12 cites that there are plural sensor systems making it unclear whether there is one sensor system or multiple. Claim 11 cites the limitation of “at least a second sensor system”. Thus for examining purposes, claim 12 will be examined as if dependent on claim 11. 
Claim 13 recites the limitation "the sensor systems belonging to numerous assistance systems" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 13 is dependent on, cites “a sensor system” which is singular. Claim 13 cites that there are plural sensor systems making it unclear whether there is one sensor system or multiple. Claim 11 cites the limitation of “at least a second 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf (US 20170120907).
Regarding claim 1, Wolf teaches a method for monitoring an environment of an ego vehicle ([0010] discusses a method of using various systems to detect objects near a vehicle), comprising: 
identifying and evaluating at least one object in the environment of the ego vehicle with a sensor system ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and , wherein the evaluation is based on the relevance for the ego vehicle, and/or for its intended spatiotemporal trajectory ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, responsive to a determination of approach speed with [0010] discussing the objects being detected near the vehicle and in the predicted path of the vehicle);
wherein, if the relevance exceeds an intervention threshold T2, an assistance system intervenes in the spatiotemporal trajectory of the ego vehicle, and/or the driver of the ego vehicle is issued a maneuvering suggestion in this regard, in order to prevent or mitigate a collision (Fig. 3 shows and [0023] discusses a “speed intervention” process being initiated where the system controls an accelerator or engine of the vehicle and a “steering intervention” being initiated where the system controls steering of the vehicle responsive to the determined excitation level with an example of implementing these processes when the excitation level exceeds a threshold level such as level 2);
wherein the object, including its position in relation to the ego vehicle, is depicted on a display device in the ego vehicle ([0011] discusses the display device 16 displaying the images captured by the cameras with [0010] discussing including a representation of the subject vehicle within the display);
wherein the visual conspicuousness of the object on the display device is at least enhanced when the relevance of the object, exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level); and
wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined).

Regarding claim 3, Wolf teaches wherein the object is depicted on the display device as soon as it is identified in an environment region outside the ego vehicle that corresponds to the depiction on the display device ([0028] discusses the system generating an overlay at the displayed image responsive to image processing of the captured images).

Regarding claim 8, Wolf teaches wherein the relevance of the object is given a higher evaluation if the probability that the spatiotemporal trajectory of the ego vehicle must be altered is greater, in order to prevent or mitigate a collision with the object ([0020] discusses and Fig. 1 shows the excitation level being based on the approach speed and distance of the object with higher excitation levels given to objects that are closer and faster which have a greater probability of requiring the trajectory of the vehicle to be altered).

Regarding claim 14, Wolf teaches an assistance system, configured to monitor an environment of an ego vehicle ([0010] discusses a system to detect objects near a vehicle), the assistance system comprising: 
at least one sensor system, the at least one sensor system comprising an identification logic for identifying objects in the environment of the ego vehicle ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and [0017] discussing the invention determining a speed and distance of the object), an evaluation logic for evaluating the relevance of the identified object, for the ego vehicle, and/or for its spatiotemporal trajectory ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, responsive to a determination of approach speed with [0010] discussing the objects being detected near the vehicle and in the predicted path of the vehicle), 
a display device located in the ego vehicle and configured for depicting the object ([0011] discusses the display device 16 displaying the images captured by the cameras); 
at least one actuator for intervening in the spatiotemporal trajectory of the ego vehicle, to prevent or mitigate a collision with the object (Fig. 3 shows and [0023] discusses a “speed intervention” process being initiated where the system controls an accelerator or engine of the vehicle and a “steering intervention” being initiated where the system controls steering of the vehicle), 
an intervention logic that is configured to activate the actuator when the relevance of the object exceeds an intervention threshold T2 ([0023] discusses the intervention being initiated responsive to the determined excitation level with an ; and 
a visualization logic that is configured to at least enhance the visual conspicuousness of an object on the display device when the relevance of the object exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level), wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Bonne (US 20120161980).
Regarding claim 2, Wolf teaches the excitation levels being determined based on the speed and distance of the object from the vehicle and the visual enhancement increasing as the excitation levels increase, but does not explicitly teach wherein the notification threshold T1 is determined such that the enhancement of the visual conspicuousness of the object takes place 0.3 seconds to 1 second before reaching the intervention threshold T2.
Bonne teaches wherein the notification threshold T1 is determined such that the enhancement of the visual conspicuousness of the object takes place ([0016] discusses a time period limit between when a warning is issued to a driver and when the system intervenes to avoid a collision with an object based on the time to collision. It gives an example of using the limit of 1 second where if the time to collision is greater than one second then it will provide the driver with a warning rather than perform an emergency intervention).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the excitement levels of Wolf and modify them with the time limit of Bonne as Bonne teaches that this allows the driver to maintain better control over the vehicle and decrease the risk of an accident [0004] and it allows the driver to intervene before the system automatically intervenes [0008].

Regarding claim 16, Wolf teaches an assistance system configured to monitor an environment of an ego vehicle ([0010] discusses a system to detect objects near a vehicle), the assistance system comprising: 
at least one sensor system, the at least one sensor system comprising an identification logic for identifying objects in the environment of the ego vehicle ([0011] discusses a vision system including an imaging sensor or camera that is capable of processing the captured image data with [0028] further discussing the system being able to detect objects within the image data and [0017] discussing the invention , an evaluation logic for evaluating the relevance of the identified object for the ego vehicle, and/or for its spatiotemporal trajectory ([0020] discusses the system setting an excitation level or degree of hazard rating, which is being interpreted as a relevance, responsive to a determination of approach speed with [0010] discussing the objects being detected near the vehicle and in the predicted path of the vehicle); 
a display device located in the ego vehicle and configured for depicting the object ([0011] discusses the display device 16 displaying the images captured by the cameras); 

an intervention logic that is configured to 
a visualization logic that is configured to at least enhance the visual conspicuousness of an object on the display device when the relevance of the object exceeds a notification threshold T1 ([0028] discusses the system generating an overlay on the image to enhance or highlight the display of an object with Fig. 3 showing the display changing with regard to the excitation level), wherein the notification threshold T1 is lower than the intervention threshold T2 (Fig. 3 shows the display changing with excitation level 1 and the steering and speed interventions not happening until excitation level 2 with Fig. 2 showing how the excitation levels are determined).
a warning device for issuing a corresponding maneuvering instruction to the driver of the ego vehicle.
Bonne teaches a warning device for issuing a corresponding maneuvering instruction to the driver of the ego vehicle ([0016] discusses a warning being provided to the driver to recommend a speed correction with the speed correction being interpreted as a maneuvering suggestion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of Wolf and modify it with the maneuvering instruction of Bonne as Bonne teaches that this allows the driver to maintain better control over the vehicle and decrease the risk of an accident [0004].

Claims 4-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Eng (US 20130321628).
Regarding claim 4, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the visual conspicuousness of the object on the display device is enhanced continuously, or in numerous steps, as the relevance of the object increases.
Eng teaches wherein the visual conspicuousness of the object on the display device is enhanced continuously, or in numerous steps, as the relevance of the object increases (Fig. 2 shows and [0024] discusses a priority level being determined for the pixels within the video and enhancing the video proportionately to the priority level and having the method continuously operating by returning to step 110 from step 180).


Regarding claim 5, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the visual conspicuousness of the object is modified in that the depiction of the object is abstracted in order to obtain a lower visual conspicuousness, and is made more concrete in order to obtain a higher visual conspicuousness.
Eng teaches wherein the visual conspicuousness of the object is modified in that the depiction of the object is abstracted in order to obtain a lower visual conspicuousness, and is made more concrete in order to obtain a higher visual conspicuousness ([0023] discusses filtering out or disregarding pixels that are determined to not be relevant to the path of interest of the vehicle and not disregarding pixels that are determined to be relevant to the path of interest of the vehicle).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of Wolf and modify it with the different types of enhancement of Eng as having different choices for the visual enhancement would allow multiple options for the user allowing the user to choose the enhancement that they preferred or was most easily seen making the system safer and available to a wider user base.
Regarding claim 6, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the object is depicted as an outline, wherein the transparency of a surface of the outline is increased in order to obtain a lower visual conspicuousness and reduced in order to obtain a higher visual conspicuousness.
Eng teaches wherein the object is depicted as an outline, wherein the transparency of a surface of the outline is increased in order to obtain a lower visual conspicuousness and reduced in order to obtain a higher visual conspicuousness ([0025] discusses the system using the outline of the object to show the difference in priority level of the object giving an example of making the outline appear brighter to show a higher priority).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of Wolf and modify it with the different types of enhancement of Eng as having different choices for the visual enhancement would allow multiple options for the user allowing the user to choose the enhancement that they preferred or was most easily seen making the system safer and available to a wider user base.

Regarding claim 7, Wolf teaches changing how the object appears depending on the relevance but does not explicitly teach wherein the color in which the object is depicted is modified in order to alter the visual conspicuousness.
wherein the color in which the object is depicted is modified in order to alter the visual conspicuousness ([0024] discusses the use of different colors (red, orange and green) to depict the level of priority of the object).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of Wolf and modify it with the different types of enhancement of Eng as having different choices for the visual enhancement would allow multiple options for the user allowing the user to choose the enhancement that they preferred or was most easily seen making the system safer and available to a wider user base.

Regarding claim 9, Wolf teaches basing the relevance of an object relative to the subject vehicle as described above, but does explicitly teach wherein the relevance of the object is given a higher evaluation if an anticipated time period until the spatiotemporal trajectory of the ego vehicle must be altered is shorter.
Eng teaches wherein the relevance of the object is given a higher evaluation if an anticipated time period until the spatiotemporal trajectory of the ego vehicle must be altered is shorter ([0024] discusses the priority level being determined based on the time to collision with a shorter time to collision having a higher priority level).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the object display of Wolf and modify it with the time to collision of Eng as it allows for the enhancement to change for an object as the speed or distance of the object changes with regard to the vehicle which would make the system more reliable over a period of time, making it safer.
Regarding claim 11, Wolf teaches using different kinds of sensors but does not explicitly teach wherein the object is identified with a first sensor system in the ego vehicle and a least a second sensor system in the ego vehicle, wherein a contrast mechanism of the second sensor system differs from a contrast mechanism of the first sensor system, is used to evaluate its relevance
Eng teaches wherein the object is identified with a first sensor system in the ego vehicle and a least a second sensor system in the ego vehicle ([0013] discusses the system including other object-detecting sensors located around the vehicle), wherein a contrast mechanism of the second sensor system differs from a contrast mechanism of the first sensor system, is used to evaluate its relevance ([0013] discusses using infrared sensors along with the video cameras to detect the objects and providing additional information such as expected time-to-collision data which is used to determine the priority level with the use of two different types of sensors (camera and infrared) being interpreted as two different contrast mechanisms as defined on page 8 last paragraph and page 9 first paragraph of the specification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor system of Wolf and modify it with the additional sensor systems of Eng as it uses additional data to confirm the relation of the object to the vehicle making a more accurate determination of the relevance of the object.

Regarding claim 12, as best understood according to the 112(b) rejection, Wolf teaches using different kinds of sensors but does not explicitly teach wherein the object identified by numerous sensor systems, and its relevance determined by an assistance system coupled to the respective sensor system, are combined for the visualization thereof.
Eng teaches wherein the object identified by numerous sensor systems, and its relevance determined by an assistance system coupled to the respective sensor system, are combined for the visualization thereof ([0013] discusses using infrared sensors along with the video cameras to detect the objects and providing additional information such as expected time-to-collision data which is used to determine the priority level which is used to enhance the visual image as described above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the sensor system of Wolf and modify it with the additional sensor systems of Eng as it uses additional data to confirm the relation of the object to the vehicle making a more accurate determination of the relevance of the object.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Nix (US 20170287233).
Regarding claim 10, Wolf teaches when the object is a vehicle that is equipped with vehicle-to-vehicle communication using remote signaling at various excitation levels to mitigate collision [0024]. Wolf does not explicitly teach modifying the relevance of the object with regard to it being a self-driving or networked vehicle. 
Nix teaches wherein the relevance of an object that is a vehicle is modified when this vehicle is a self-driving vehicle, and/or a networked vehicle ([0029] discusses an .
Nix teaches the use of vehicle communication allows the vehicles to follow each other more closely as described above. If the vehicles are able to follow each other more closely, then it would be obvious to change the relevance based on the speed and distance of the networked vehicle to a lower level for the networked vehicle. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the excitement levels of Wolf and modify them with the networking vehicles of Nix as Nix teaches that the use of vehicle communication overcomes latency issues inherent to sensing [0029] and would allow for the vehicles to coordinate trajectories making the system safer. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf in view of Eng and Hunt (US 20130163816).
Regarding claim 13, as best understood according to the 112(b) rejection, Wolf modified by Eng teaches the use of multiple sensor systems to detect objects near the vehicle as described above, but does not explicitly teach wherein one and the same object is identified by the sensor systems belonging to numerous assistance systems and evaluated by the assistance systems with regard to its respective relevance, wherein the highest determined relevance is the basis for the visualization and the intervention or warning. However, it would be obvious that if using multiple sensor systems to determine a way to assign a final relevancy to an object. 
wherein one and the same object is identified by the sensor systems belonging to numerous assistance systems and evaluated by the assistance systems with regard to its respective relevance, wherein the highest determined relevance is the basis for the visualization and the intervention or warning ([0032] discusses the use of sensor systems to detect objects within a specific monitoring range with [0033] discussing a variety of systems being used as sensor delivery agents (sensors) [0073] discussing assigning priorities based on data received from multiple sensors with an example of assigning a high priority if two sensors indicate a high priority but a third does not indicate a high priority).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the surroundings detection of modified Wolf and further modify it with the prioritization of Hunt, as if multiple sensors give varied priority or relevance levels then using the highest given priority or relevance would allow for the system to account for the case where it is most relevant and all subsequent lower relevancies making the system safer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Chan (US 9849784) and Strauss (US2010045482) teach identifying and evaluating detected objects within a vehicle’s environment and displaying them using differing color schemes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.J./          Examiner, Art Unit 3666                                                                                                                                                                                              /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666